DETAILED ACTION
Application Summary
The examiner acknowledges receipt of arguments and amendments submitted 8/19/2021. Claims 1-7, 9-11, and 13-17 are amended. Claim 18 is new. Claims 8 and 12 are cancelled. Claims 1-7, 9-11, and 13-18 are presently pending for examination.

Claim Objections
Claim 7 is objected to because of the following informalities: The claim preambles recite “An apparatus according to Claim 1…”, but the preamble should instead recite “The apparatus according to Claim 1…”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-6, 10-11, 13-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pitts et al. (US Patent Application Publication 2007/0173893), hereinafter Pitts, in view of Bashyam (US Patent Application Publication 2014/0135868), hereinafter Bashyam.
Regarding claim 1, Pitts teaches a device for applying an electrical stimulation to one or more muscles of the mouth of the user (Pitts, Abstract, device that electrically stimulates the genioglossus of a patient, and the genioglossus is a muscle of the mouth), the device comprising one or more electrodes for applying electrical stimulation to one or more muscles of the mouth of a user (Pitts, Figs. 4-5, electrodes 14 are used for applying stimulation; ¶[0041]) and a sensor for determining the muscle tone of the tongue of the user (Pitts, Figs. 4-5, ¶[0038], sensor 18; ¶[0042]) and a controller, the controller being operable to alter the electrical stimulation to said one or more muscles of the mouth based on an output from the sensor (Pitts, ¶[0014] a controller that communicates with a sensor, ¶[0016], that alters the stimulation to the muscles according to sensor output, ¶[0033], ¶[0042-0043]). Pitts does not teach a test mode. Bashyam teaches a sleep apnea device with a test mode and a stimulation mode (Bashyam, ¶[0073]). Electronic switches are expressly disclosed in ¶[0072] of Bashyam’s disclosure. It would have been obvious to one having ordinary skill in the art to modify Pitts’ invention to comprise a switch operable to switch the device from a stimulation mode to a test mode and vice versa, in order to clinically determine the 
Regarding claim 2, Pitts teaches that the device comprises a mouthpiece for locating in a user's mouth (Pitts, Fig. 4, body 12 is the mouthpiece, ¶[0038], that supports the sensor and electrodes).
Regarding claim 3, Pitts teaches that the device comprises a pair of arms connected together at a connecting portion and extending away from one another (Pitts, Fig. 4, the two arms hold electrodes 14, and the arms extend away from one another in a U-shape, and the central connecting portion holds sensor 18).
Regarding claim 4, Pitts teaches that the device’s body, therefore its flanges, overly at least a portion of the sublingual surface of the user’s tongue (Pitts, ¶[0017], ¶[0041], the device ‘s body is shaped to fit partially sublingually). 
Regarding claim 5, Pitts teaches electrodes in the arms of the device’s body  (Pitts, Fig. 4, electrodes 14 located on the arms of the device’s body (Pitts, ¶[0042]). Pitts does not explicitly teach that the sensor is located on the arms of the device’s body. Bashyam teaches that electrodes in the device arms (Bashyam, ¶[0031], electrode pairs) may be used as sensing electrodes (Bashyam, ¶[0059], ¶[0063-0064]). It would have been obvious to one having ordinary skill in the art to use a sensor on the arms in order to sense muscle tone, via EGM, in both sides of the tongue.
Regarding claim 6, Pitts teaches that the sensor may be a pressure sensor (Pitts, ¶[0044], sensor may include a pressure transducer).
Regarding claim 10, Pitts teaches that the apparatus comprises a processor to process data relating to one or both of the electrical stimulation which has been applied to said one or more muscles and/or data relating to the output of the sensor (Pitts, ¶[0015], a controller inherently comprises a processor to process data; ¶[0038], ¶[0042], the controller incorporates a processor that processes data relating to the output of the sensor, in order to decide on new stimulation parameters).
Regarding claim 11, Pitts teaches that the processor is operable to control the controller based on data processed by the processor (Pitts, ¶[0042-43], the controller, which inherently contains a processor, controls stimulation based on processed data from a sensor sensing muscle tone).
Regarding claim 13, in the Pitts invention as modified by Bashyam, it would have been obvious to one having ordinary skill in the art to make the sensor operable to provide data when in the test mode and not operable to provide data when in the stimulation mode (Bashyam, ¶[0073], embodiment in which parameters cannot be changed by patient) in order to operate the device according to fixed parameters, without risking sensor data interfering with the clinician’s selected stimulation program; indeed, Pitts, teaches an embodiment that lacks a sensor entirely, indicating that sometimes it may be beneficial not to use a sensor (Pitts, ¶[0044], sensor 18 is optional).
Regarding claim 14, Pitts teaches a method of providing a stimulation plan, the method comprising; a) locating a mouthpiece having one or more electrodes in the mouth of a user (Pitts, Claim 27, a body sized to fit in a patient’s mouth; this is locating a mouthpiece in the mouth of a user); b) using a sensor on the mouthpiece to determine 
Regarding claim 16, Pitts teaches a method of altering a stimulation plan, the method comprising; a) providing a stimulation plan for electrically stimulating one or more muscles of a mouth of a user (Pitts, ¶[0033], different stimulation protocols may be programmed); b) locating a mouthpiece in the mouth of a user (Pitts, Fig. 4, ¶[0021], locating a mouthpiece in the user’s mouth; ¶[0015], it may also be a removable mouthpiece); c) using a sensor on the mouthpiece to determine the muscle tone of a muscle of the mouth of the user (Pitts, ¶[0016], sensor senses a property of muscle tone); d) adjusting the stimulation plan according to the determined muscle tone of the user (Pitts, ¶[0014-15], adjust stimulation parameters, that is, adjusting the stimulation 
Regarding claim 17, Pitts teaches that step d) comprises comparing the determined muscle tone to a desired or expected muscle tone and adjusting the stimulation plan accordingly (Pitts, ¶[0015-16], the system senses a property of muscle tone and adjusts stimulation such that a tone similar to the patient’s waking tone is maintained; this constitutes comparing the current tone to a desired tone, namely, the patient’s usual waking tone, and adjusting stimulation accordingly).
Regarding claim 18, Pitts teaches that the sensor is located on the flanges of the device’s body (Pitts, Fig. 4, sensor 18 is located on a flange, that is, a portion of the body that touches the sublingual surface of the tongue (Pitts, ¶[0042]).

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Pitts in view of Bashyam, further in view of Kent et al. (US Patent Application Publication 2017/0143960), hereinafter Kent.
Regarding claim 7, Pitts teaches that the sensor may sense breathing (Pitts, ¶[0033], the sensor may detect breathing), but Pitts does not expressly teach that the sensor may comprise an electrical signal sensor. Kent teaches that in a device for predicting sleep apnea onset, a sensor may include a respiration or other sensor, and the sensor may sense electrical signals to determine the presence or absence of disturbed breathing (Kent, ¶[0064]). It would have been obvious to one having ordinary skill in the art to incorporate a sensor that comprises an electrical signal sensor because an electrical signal sensor can detect breathing, as taught by Kent, and Pitts teaches a breathing sensor but does not specify the operational characteristics of this sensor.
Regarding claim 9, Pitts teaches a controller that stimulates muscles according to sensor output, but Pitts does not expressly teach memory holding data relating to the stimulation or sensor output. Kent teaches a sleep apnea prediction device that also stores data from the respiration and stimulation (Kent, ¶[0079-0080]). It would have been obvious to one having ordinary skill in the art to modify the Pitts invention to include memory to hold data relating to one or both of the electrical stimulation which has been applied to said one or more muscles and/or data relating to the output of the sensor, in order to aggregate data for many patients and identify trends in OSA (Kent, ¶[0080]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Pitts in view of Bashyam, further in view of Amblard et al. (US Patent Application Publication 2016/0158093), hereinafter Amblard.
Regarding claim 15, Pitts does not teach providing user-related data. Amblard teaches that user-related data such as gender, ages, and BMI may be used to determine the right amount of therapeutic stimulation for a given patient being treated for sleep apnea (Amblard, ¶[0054]). It would therefore have been obvious to one having ordinary skill in the art to provide user-related data, for example, one or more of age, weight, height, body mass index (BMI), in order to correctly calibrate the amount of stimulation energy needed to have clinically effective results from the stimulation.

Response to Arguments
Applicant’s arguments with regard to the rejections under 35 USC 112 have been fully considered and are persuasive in light of the applicant’s amendments.  The rejections under 35 USC 112 have been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-7, 9-11, and 13-17 have been considered but are not persuasive. Regarding the applicant’s argument that Pitt does not teach stimulation of a tongue muscle, as the applicant notes in the arguments, Pitt teaches stimulation of the genioglossus, which is a muscle of the tongue. If the applicant wishes to limit the interpretation of a tongue muscle to a specific muscle that is not the genioglossus, this limitation should be in the claims, but most medical references consider the muscles of the tongue to comprise the geniohyoidus, the genioglossus, the hyoglossus, and the styloglossus. With regard to the applicant’s arguments that Pitt’s apparatus is used for a different use than the applicant’s invention, the applicant’s apparatus claims do not claim that the device, must be used when the applicant is awake, asleep, or anything else. Intended use is not a factor in apparatus 
Further modified grounds of rejection are necessitated based on the applicant’s amendments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M Piateski whose telephone number is (571)270-7429.  The examiner can normally be reached on 9 AM - 5 PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/Erin M Piateski/Primary Examiner, Art Unit 3792